Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 05 January 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Babaei and Wang. The indicated allowability of claims 3-5, 7-9 and 22-24 is withdrawn in view of the newly discovered reference(s) to Babaei and Wang. Rejections based on the newly cited reference(s) follow.

Drawings
Drawings were received on 05 January 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 13, 19-20, 25-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2020/0259627) in view of Babaei et al. (US 2019/0149380).
Regarding claim 1, Loehr discloses a method of wireless communication performed by a user equipment (UE) (fig. 2, item 205), comprising: receiving an indication of a plurality of bandwidth part (BWP) configurations (fig. 8, steps 805 and 810; note: uplink and sidelink BWP configurations - para. 108, second sentence and para. 128, third sentence) including a plurality of access link BWP configurations, associated with one or more BWP-specific access link parameters (note: UL BWP configurations as part of an access link where the UL BWP is associated with a numerology - para. 67), and one or more sidelink BWP configurations associated with one or more BWP-specific sidelink parameters (paras. 67, 108 and 128; note: RRC message having numerology configuration for sidelink); receiving an indication of one or more BWP configurations of the plurality of BWP configurations (para. 67), the one or more BWP configurations indicating the one or more BWP-specific sidelink parameters (para. 67; note: RRC message having numerology configuration for sidelink); and performing at least one of access link communication with a base station (BS) based at least in part on the one or more BWP-specific access link parameters, or sidelink communication with another UE based at least in part on the one or more BWP-specific sidelink parameters (step 825; note: selectively using the uplink and/or sidelink based on the configured numerology - figs. 3-4 and 8).  
However, Loehr does not disclose the BWP configurations indicating the one or more BWP-specific access link parameters. However, Babaei discloses receiving configuration information of a BWP, the BWP configurations indicating parameters (figs. 21 and 24; para. 191, especially first sentence; note; UL BWPs and DL BWPs by higher layer signaling including parameters of spacing, cyclic prefix, etc.; para. 207; note; RRC signaling for BWPs 
Regarding claim 20, Loehr discloses a user equipment (UE) (fig. 2, item 205) for wireless communication, comprising (fig. 6): a memory; and one or more processors coupled to the memory, the one or more processors configured to (para. 101): receive an indication of a plurality of bandwidth part (BWP) configurations (fig. 8, steps 805 and 810; note: uplink and sidelink BWP configurations - para. 108, second sentence and para. 128, third sentence) including a plurality of access link BWP configurations, associated with one or more BWP-specific access link parameters (note: UL BWP configurations as part of an access link where the UL BWP is associated with a numerology - para. 67), and one or more sidelink BWP configurations associated with one or more BWP-specific sidelink parameters (paras. 67, 108 and 128; note: RRC message having numerology configuration for sidelink); receive an indication of one or more BWP configurations of the plurality of BWP configurations (para. 67), the one or more BWP configurations indicating the one or more BWP-specific sidelink parameters (para. 67; note: RRC message having numerology configuration for sidelink); and perform at least one of access link communication with a base station (BS) based at least in part 
However, Loehr does not disclose the BWP configurations indicating the one or more BWP-specific access link parameters. However, Babaei discloses receiving configuration information of a BWP, the BWP configurations indicating parameters (figs. 21 and 24; para. 191, especially first sentence; note; UL BWPs and DL BWPs by higher layer signaling including parameters of spacing, cyclic prefix, etc.; para. 207; note; RRC signaling for BWPs configurations; para. 221; note: associate a DL BWP and UL BWP as an access link; para. 200, especially third sentence and para. 273, especially second sentence; note: DCI to activate a BWP of BWPs based on a BWP index). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have BWP configurations indicating one or more BWP-specific access link parameters in the invention of Loehr. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, configuring a UE with network parameters as is known in the art (Babaei, paras. 191, 200, 207, 221 and 273, and figs. 21 and 24; Loehr, paras. 67, 108 and 128; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 2, Loehr in view of Babaei teaches and makes obvious the method of claim 1, wherein the one or more BWP-specific access link parameters and the one or more BWP-specific sidelink parameters are included in a same BWP configuration of the plurality of BWP configurations (Loehr, para. 58, second to last sentences; note: UL BWP(s) and SL BWP configured as compatible by rule).  
Regarding claims 3-5, Loehr in view of the embodiment of Babaei does not teach and make obvious the method of claim 2, wherein a quantity of the plurality of BWP configurations is based at least in part on a common maximum quantity of BWP configurations for access link BWPs associated with the UE and sidelink BWPs associated with the UE, wherein a quantity of the plurality of BWP configurations is based at least in part on a maximum quantity of BWP configurations for access link BWPs associated with the UE, and a maximum quantity of BWP configurations for sidelink BWPs associated with the UE, and wherein a quantity of the plurality of BWP configurations is based at least in part on a common maximum quantity of BWP configurations for at least two downlink BWPs associated with the UE, uplink BWPs associated with the UE, sidelink transmit BWPs associated with the UE, or sidelink receive BWPs associated with the UE. 
However, another embodiment of Babaei teaches a maximum number of BWPs for a UE (paras. 226-227 and 229, especially para. 227 and para. 229, last two sentences; note; a common maximum for total UL / DL BWPs and individual maximums for UL and DL BWPs). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a configuration wherein a quantity of the plurality of BWP configurations is based at least in part on a common maximum quantity of BWP configurations for access link BWPs associated with the UE and sidelink BWPs associated with the UE, wherein a quantity of the plurality of BWP configurations is based at least in part on a maximum quantity of BWP configurations for access link BWPs associated with the UE, and a maximum quantity of BWP configurations for sidelink BWPs associated with the UE, and wherein a quantity of the plurality of BWP configurations is based at least in part on a common maximum quantity of BWP configurations for at least two downlink BWPs associated with the UE, uplink BWPs associated 
Regarding claim 10, Loehr in view of Babaei teaches and makes obvious the method of claim 1, wherein receiving the indication of the one or more BWP configurations comprises receiving an indication to activate an access link BWP configuration of the plurality of access link BWP configuration (Loehr, para. 73, second sentence; note: switch UL BWP by network order; paras. 60 and 68; Babaei, paras. 191, 200, 207, 221 and 273, and figs. 21 and 24), and receiving an indication to activate a sidelink BWP configuration of the one or more sidelink BWP configurations (Loehr, paras. 60, 65 and 80), such that the access link BWP configuration and the sidelink BWP configuration are simultaneously active for the UE (Loehr, fig. 4, steps in sequence - 405, 415, 405 (again) and 410).  
Regarding claims 11 and 26, Loehr in view of Babaei teaches and makes obvious the method of claim 1 and UE of claim 20, wherein a first subset of the one or more BWP-specific access link parameters and a first subset of the one or more BWP-specific sidelink parameters are included in a joint BWP configuration (Loehr, para. 58, second to last sentences; note: UL BWP(s) and SL BWP configured as compatible by rule), a second subset of the one or more BWP-specific access link parameters are included in an access link BWP configuration of the plurality of access link BWP configurations (Loehr, para. 108; note: additional UL configurations and numerologies), and a second subset of the BWP-specific sidelink parameters 
Regarding claim 13, Loehr in view of Babaei teaches and makes obvious the method of claim 1, wherein the one or more BWP-specific access link parameters identify a slot format configuration for access link communication between the UE and the BS (para. 88; note: slot gap configuration / separation for UL and SL transmissions), and the one or more BWP-specific sidelink parameters identify a slot format configuration for sidelink communication between the UE and the other UE (para. 88; note: slot gap configuration / separation for UL and SL transmissions). Examiner notes claim 13 is also rejected in view of Kwak.
Regarding claims 19 and 29, Loehr in view of Babaei teaches and makes obvious the method of claim 1 and UE of claim 20, wherein the one or more BWP-specific sidelink parameters are included in a sidelink BWP configuration of the one or more sidelink BWP configurations, and include a subcarrier spacing parameter (paras. 67 and 108; note: numerology is a subcarrier spacing - para. 40).  
Regarding claim 25, Loehr in view of Babaei teaches and makes obvious the UE of claim 20, wherein the one or more processors, to receive the indication of the one or more BWP configurations, are configured to receive an indication to activate an access link BWP configuration of the plurality of access link BWP configurations (Loehr, para. 73, second sentence; note: switch UL BWP by network order; paras. 60 and 68), and receiving an indication to activate a sidelink BWP configuration of the plurality of sidelink BWP configurations (Loehr, paras. 60, 65 and 80), such that the access link BWP configuration and the sidelink BWP configuration are simultaneously active for the UE (Loehr, fig. 4, steps in sequence - 405, 415, 405 (again) and 410).
Regarding claim 27, Loehr in view of Babaei teaches and makes obvious the UE of claim 20, wherein the one or more processors, to receive the indication of the one or more BWP configurations, are configured to receive an indication to activate an access link BWP configuration of the plurality of access link BWP configurations (Loehr, para. 73, second sentence; note: switch UL BWP by network order; paras. 60 and 68), and receive an indication to activate a sidelink BWP configuration of the plurality of sidelink BWP configurations (Loehr, paras. 60, 65 and 80), such that the access link BWP configuration and the sidelink BWP configuration are simultaneously active for the UE (Loehr, fig. 4, steps in sequence - 405, 415, 405 (again) and 410).  
Regarding claim 30, these limitations are rejected on the same grounds as the method of claim 1 above where Loehr discloses an apparatus (fig. 2, item 205) comprising means for implementing the method (fig. 6; para. 101).
Regarding claims 31-32, Loehr discloses the method of claim 1 and UE of claim 20, wherein the plurality of BWP configurations includes a single sidelink BWP configuration that is the sidelink BWP configuration (paras. 67, 108 and 128; note: RRC message having numerology configuration for sidelink).

Claims 7-9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Babaei as applied to claim 1 or 20 above, and further in view of Wang et al. (US 2021/0337544).
Regarding claims 7-9 and 22-24, Loehr in view of Babaei teaches and makes obvious having a maximum number of BWP configurations (Babaei, paras. 226-227 and 229) but does not disclose the method of claim 1 and UE of claim 20, wherein a quantity of the plurality of 
However, Wang discloses a maximum number of BWP configurations for a sidelink (para. 154, especially second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have BWP configurations wherein the plurality of BWP configurations includes a plurality of access link BWP configurations and a plurality of sidelink BWP configurations, wherein a quantity of the plurality of access link BWP configurations and a quantity of the plurality of one or more sidelink BWP configurations are based at least in part on a common maximum quantity of BWP configurations for access link BWPs associated with the UE and sidelink BWPs associated with the UE, wherein the plurality of BWP configurations includes a plurality of access link BWP configurations and a plurality of sidelink BWP configurations, wherein a quantity of the plurality of access link BWP configurations is based at least in part on a maximum quantity of access link .

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Babaei as applied to claim 1 above, and further in view of Kwak et al. (US 2019/0349904).
Regarding claims 13-17, Loehr in view of Babaei does not teach and make obvious the method of claim 1, wherein the one or more BWP-specific access link parameters identify a slot format configuration (as related to symbols) for access link communication between the UE and the BS, and the one or more BWP-specific sidelink parameters identify a slot format configuration (as related to symbols) for sidelink communication between the UE and the other UE, the method of claim 13, wherein the slot format configuration for sidelink communication includes a sidelink symbol indicator that identifies one or more symbols for sidelink 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the one or more BWP-specific access link parameters identify a slot format configuration (as related to symbols) for access link communication between the UE and the BS, and the one or more BWP-specific sidelink parameters identify a slot format configuration (as related to symbols) for sidelink communication between the UE and the other UE, wherein the slot format configuration for sidelink communication includes a sidelink symbol indicator that identifies one or more symbols for sidelink communication, wherein the slot format configuration for sidelink communication includes a flexible symbol indicator that identifies one or more symbols that are permitted to be used for access link communication or sidelink communication, receiving a dynamic signaling communication that configures the one or more symbols for sidelink communication and wherein the slot format configuration for sidelink communication includes an uplink symbol indicator that identifies one or more symbols that are permitted to be used for uplink access link communication or sidelink .

Allowable Subject Matter
Claims 12, 18 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462